01/18/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 11, 2018

       ADONIS LASHAWN MCLEMORE v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                    No. 2011-D-3013 Mark J. Fishburn, Judge
                     ___________________________________

                            No. M2018-00351-CCA-R3-PC
                        ___________________________________

The Petitioner, Adonis Lashawn McLemore, appeals from the denial of post-conviction
relief, alleging that trial counsel was ineffective in failing to impeach a witness, to present
an alibi witness, and to rebut the State’s expert witness. Upon our review, we affirm the
judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR. and J. ROSS DYER, JJ., joined.

David M. Hopkins, Murfreesboro, Tennessee, for the Petitioner, Adonis Lashawn
McLemore.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Glenn Funk, District Attorney General; and Janice Norman,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       On the evening of May 5, 2011, the two victims, Jordan Gardner and Jay Artis,
were at Out of Bounds nightclub when they met Pamela Jenkins. State v. Joshua L.
Carter and Adonis Lashawn McLemore, No. M2014-00767-CCA-R3-CD, 2015 WL
3929635 (Tenn. Crim. App. June 26, 2015). After seeing the victims “flash[ing] their
rolls of money,” Jenkins called Joshua Carter to setup a robbery. Id. Carter called the
Petitioner and they met Jenkins and the two victims in a parking lot across the street from
the club. Id. Carter and the Petitioner attempted to rob Gardner when Carter shot and
killed Gardner. Id. Jenkins testified at trial that the Petitioner was “scuffling” with Artis
when Carter pulled out a gun; however, Artis testified that he was in a car and saw
Gardner “struggling” with a man when the man pulled out a gun and shot Gardner. Id.
Artis later identified Carter as the shooter and the Petitioner as standing behind Carter
when Gardner was shot. Id. Jenkins, Carter, and the Petitioner were indicted for the
instant crimes; the Petitioner was specifically indicted for especially aggravated robbery
and first-degree felony murder. Id.; see T.C.A. §§ 39-13-202, -403. After a jury trial, the
Petitioner was convicted of the lesser included offenses of facilitation of especially
aggravated robbery and facilitation of first-degree murder. Id.; see T.C.A. §§ 39-11-403.
The Petitioner received an effective sentence of fifty years. Id. This court affirmed the
Petitioner’s judgments, and the Tennessee Supreme Court denied permission to appeal.
Id. On November 4, 2015, the Petitioner filed a pro se petition for post-conviction relief,
which was amended by retained counsel on August 10, 2016.

       Post-Conviction Hearing. At the November 21, 2017 post-conviction hearing,
the Petitioner’s wife, Sharonda (Beasley) McLemore, testified that she was in class until
approximately 10:00 p.m. on May 5, 2011, and the Petitioner was at their home watching
their children. Later that night, she recalled the Petitioner outside “[h]ustling, selling
drugs” and stated that the Petitioner did not go to Out of Bounds nightclub that evening.
She testified that the Petitioner was with her at their home the entire night and around
1:30 a.m. she told him “it was time to quit serving . . . quit selling the drugs, come on in
the house.” She said she spoke with trial counsel but was not subpoenaed to testify at
trial. She recalled speaking with Metro Police Detectives Andrew Injaychock and
Johnny Crumby, Jr. at her home on the night of May 5, 2011, later on at the police
station, and again several weeks before trial. At the police station, she said she was asked
to identify the Petitioner from an array of photographs and that the detectives recorded
the conversation.

        On cross-examination, the Petitioner’s wife said she was telling the truth and knew
she was under oath. She agreed that she previously told the detectives that she went to
sleep at 11:00 p.m. on the night in question but denied telling them that she “couldn’t say
whether or not [the Petitioner] was at the residence after [she] went to bed[.]” She denied
telling the detectives she was a “heavy sleeper and [that she] wouldn’t have known if he
left[.]” She also denied telling trial counsel that she could not verify that the Petitioner
was home the entire night. She confirmed she did not attend the Petitioner’s trial.

        The Petitioner testified that trial counsel should have impeached Pamela Jenkins,
hired an investigator, investigated the Petitioner’s alibi defense, hired a competing
satellite telecommunications expert, and attempted to sever his case from Joshua Carter’s
case.1 The Petitioner said he met with trial counsel only twice before trial and that he

       1
         On appeal, the Petitioner only argues that trial counsel was ineffective for failing to impeach
Pamela Jenkins, to provide the Petitioner’s wife as an alibi witness, and to rebut the State’s expert
witness. Accordingly, all other issues are waived.
                                                 -2-
wrote a letter to the Board of Professional Responsibilities to try to meet with trial
counsel. The Petitioner testified that Pamela Jenkins testified at trial that she did not
receive a plea deal in exchange for her testimony but that he learned after trial that
Jenkins “received only ten years for her role” in the instant crimes. The Petitioner
recalled trial counsel cross-examined Jenkins “a little bit” at trial, but the State’s
objections were sustained by the trial court. He recalled Carter’s trial counsel “doing
most of all the talking.” He stated that Jenkins originally told the Metro Police
Detectives that there were three suspects but testified at trial that there were only two
suspects involved in the murder. The Petitioner recalled being questioned by Detectives
Injaychock and Crumby who told him they had surveillance video footage from the club
that evening. He testified that trial counsel did not review the video with him before trial
but confirmed the video did not show him inside the club. As the video was entered into
evidence, the State explained that it was never alleged that the Petitioner appeared in the
video.

        The Petitioner could not recall whether he or his wife told trial counsel of the
Petitioner’s alibi. To his knowledge, trial counsel did not hire an investigator regarding
his alibi. The Petitioner could not recall whether trial counsel objected to the State’s
expert, Special Agent Richard Littlehale, being tendered an expert in satellite
telecommunications. The Petitioner contended that Agent Littlehale was not an expert in
the field and confirmed that trial counsel did not hire a rebutting expert for the defense.
The Petitioner confirmed that he lived approximately four miles from Out of Bounds
nightclub and opined that another expert could have testified that the cell phone tower
ping “should have showed [he] was at [his] home” and not the club that evening. The
Petitioner testified that trial counsel also failed to file a motion to sever his case from
Carter’s case and explained that he was worried that Carter’s “drug-related charges
[would] spill over on [his] case[.]” The Petitioner testified that he grew up with Carter
and that they spoke “everyday, all day, all during the nights and everything.” He stated
that trial counsel should have submitted the entirety of his cell phone records to the jury
to show that the two men knew each other and spoke often, not just on the night in
question. He confirmed talking to Carter that night and explained that Carter wanted to
buy drugs. He confirmed telling this to trial counsel but, to his knowledge, trial counsel
did not investigate further.

       Trial counsel, a criminal defense attorney of thirty-four years, testified that he was
retained as counsel for the Petitioner. Trial counsel testified that he prepared for trial by
conducting discovery, watching the surveillance video footage, and meeting with the
Petitioner numerous times, the Petitioner’s wife three times, and the Petitioner’s mother
once. He confirmed discussing the case and defense strategies with the Petitioner and
explained that he “tried his damndest to get the best defense [he] could for [the
Petitioner] because [he] thought so much of [the Petitioner’s] mother” who was a former
                                            -3-
client. Trial counsel testified that the State offered the Petitioner a plea deal but the
Petitioner rejected the offer. Trial counsel confirmed he spoke with the State regarding
whether Pamela Jenkins was provided a plea deal in exchange for her testimony at trial
but said he “never became aware of one.” Trial counsel testified that he viewed
surveillance video footage from the club that night and that the Petitioner was not
depicted. He confirmed that there was a non-functioning video camera in the parking lot
across the street from the club where the instant crimes occurred but that there was no
video recorded that night.

        Regarding the Petitioner’s alibi, trial counsel said the Petitioner’s wife told him at
least three times that the Petitioner “was out selling drugs outside, and somewhere around
11 o’clock she told him to come in. She went back to her bedroom, and she doesn’t
know what happened, but he was there the next morning when she got up [around] six
o’clock in the morning[.]” Trial counsel confirmed that the Petitioner’s wife
“specifically t[old him] that she couldn’t say where [the Petitioner] was from that time
she went to bed at 11:00 until she got up the next morning at 6:00[.]” Trial counsel
testified that he did not pursue the alibi defense because the Petitioner’s wife could not
provide the Petitioner’s specific location during the time that she was asleep and during
the time the homicide occurred. Trial counsel also testified that he did not hire a separate
satellite telecommunications expert because “the towers that the phone hit were the
towers that the phone hit” and that another expert would not have testified otherwise.

       He confirmed speaking with the State prior to trial regarding the reliability of cell
phone tower pings and the admissibility of related testimony. He said he cross-examined
the State’s expert witness, who “conced[ed] that he could not say that the cell phone
would use the tower closest to the location, that it could use the tower one ring out[.]” In
other words, the State’s expert explained that the cell phone tower evidence could not
definitively place the Petitioner at the club or the murder scene. Trial counsel stated that
he did not believe there was a legal basis for requesting a severance of the Petitioner’s
case from Carter’s case. He explained that he did not attempt to submit the entirety of the
Petitioner’s cell phone records as evidence because “[t]he closer [the Petitioner and
Carter] were, the more it would look like they would commit a crime together.” He
explained his defense strategy was to argue that the Petitioner “had no idea what was
going on at the time the robbery occurred, that he just showed up there because a friend
said ‘hey, come on out here,’ and when []he saw the gun being pulled, he was like,
‘Whoa, I don’t want anything to do with that.’” He said, “[T]hat was the more logical
defense other than trying to make up some alibi defense they didn’t have any proof for.”

       On cross-examination, trial counsel stated that he did not hire an investigator
because he “didn’t know whether an investigator would have uncovered anything.” He
said he encouraged the Petitioner to take the plea deal but that the Petitioner “wouldn’t
                                            -4-
listen to [him] because he believed Joshua Carter had convinced him that he would not be
identified.”

       Detective Andrew Injaychock of the Metro Police Department testified that he was
assigned to this case and interviewed the Petitioner and his wife at their home on the
night of May 5, 2011, and later at the police station. He did not recall recording the
conversation at the police station. On May 24, 2013, several weeks before the
Petitioner’s trial, Detective Injaychock again interviewed the Petitioner’s wife who stated
that the Petitioner went to bed with her around 11:00 p.m. on May 5, 2011, that the
Petitioner “possibly” could have left the bed, and that she “would not know if he had left”
because she was a “heavy sleeper.” The Petitioner’s wife told Detective Injaychock that
the Petitioner had left the home during the night before “because he deals drugs [and]
sometimes he would just get up and leave.” The Petitioner’s wife told him that the
Petitioner was in bed with her when she woke up the next morning but that she “couldn’t
state he was with her all night.” Detective Injaychock memorialized this specific
interview in a report, which was admitted into evidence. Detective Injaychock confirmed
that no notice of alibi was filed in the case and that the Petitioner’s wife never attempted
to provide an alibi.

        On cross-examination, Detective Injaychock confirmed that he collected
surveillance video footage from inside and outside of the club but there was no video
from the parking lot where the instant crimes occurred. Detective Injaychock explained
that the Petitioner became a suspect when “[t]he name ‘Boxhead Shawn’ kept coming up
during interviews and we were able to identify Boxhead Shawn as [the Petitioner].”
After the May 5, 2011 interview, Detective Injaychock recalled the Petitioner and his
wife came to the police department on their own initiative but he did not recall the
Petitioner’s wife identifying the Petitioner from a set of photographs. Detective
Injaychock confirmed that Pamela Jenkins and victim Jay Artis both identified the
Petitioner from photographic lineups as being involved in the instant crimes. Asked by
the court whether the Petitioner’s wife ever “allude[d] to, intimate[d], [or] g[a]ve any
reason to believe that she was an alibi witness[,]” Detective Injaychock stated that she did
not and that she consistently said she did not know the Petitioner’s whereabouts while she
was asleep.

       The Petitioner’s codefendant, Joshua Carter, testified that he had known the
Petitioner since childhood and that they spoke through phone calls and text messages
“[e]verday, all day pretty much.” Carter testified that he called the Petitioner on the night
of the murder to retrieve his marijuana from the Petitioner’s home. Carter testified that
he “never committed a crime” and did not call the Petitioner to set up the instant crimes.
Carter confirmed that he was at the club but denied he was at the parking lot across the

                                            -5-
street and said the Petitioner was neither at the club nor the parking lot. He confirmed
seeing the Petitioner the next day.

       On cross-examination, Carter denied knowing the two victims or discussing
robbing them with Pamela Jenkins. Carter confirmed that Jenkins called him after he left
the club but stated she wanted to buy marijuana and ecstasy. Carter denied that victim
Jay Artis identified him from a photographic lineup and from the witness stand at trial,
instead asserting that Artis was “told to pick” him and that Artis “could not pick [Carter]
out in court until [the State] showed him a photo lineup that was tainted by the State.”
Carter denied being involved in the instant crimes.

       After the hearing, the post-conviction court entered a written order on January 30,
2018, denying the Petitioner’s request for post-conviction relief and concluding that
Petitioner failed to show that trial counsel’s performance was deficient or prejudicial.
The post-conviction court made the following findings of fact:

      1. Sharonda McLemore is the wife of the Petitioner. They were living
      together . . . at the time of the robbery and murder.
      2. Ms. McLemore’s previous name had been “Sharonda Beasley.”
      3. Ms. McLemore saw Petitioner on the night of May 5, 2011. She did not
      see him after she went to bed at 11 p.m.
      4. Petitioner was home at 6 a.m. the next day.
      5. There is no video evidence that showed Petitioner inside the nightclub or
      in the parking lot of the club the night of the shooting.
      6. Petitioner and his co-defendant were close friends who spoke or texted
      on their phones daily.
      7. Trial counsel and co-defendant’s trial counsel cross[-]examined Pamela
      Jenkins regarding any favorable consideration [for] her testimony for the
      State.
      8. Trial counsel had extensive experience in representing defendants
      charged with homicide.
      9. Trial counsel communicated numerous times with Petitioner as well as
      with Petitioner’s wife and at least once with Petitioner’s mother.
      10. Trial counsel reviewed discovery and followed his standard protocol in
      preparing for a criminal trial.
      11. Ms. McLemore did not provide an alibi for her husband on the night of
      the shooting. She told trial counsel she went to bed and Petitioner was
      home when she woke up.
      12. Trial counsel did not file a motion to sever defendants because he did
      not see a legal basis to do so.

                                           -6-
       13. Trial counsel did not submit all of Petitioner’s phone records to the jury
       because he did not want the jurors to know how close Petitioner and his co-
       defendant were with each other.
       14. Trial counsel did not hire an expert because he did not see how an
       expert could refute the testimony regarding the location of the cell tower
       pings.
       15. Trial counsel did not hire an investigator on this case because he did not
       see any benefit that would be realized in this case by doing so.
       16. Trial counsel viewed the video footage from the club and the club’s
       parking lot. There was no video available from the law office across the
       street.
       17. Trial counsel had an offer to settle the case that he urged Petitioner to
       take. He told Petitioner he would be convicted if he went to trial.
       18. Detective Injaychock interviewed Ms. McLemore a few weeks before
       trial.
       19. During that interview Ms. McLemore told the detective she could not
       alibi Petitioner.
       20. Detective Injaychock memorialized Ms. McLemore’s statements in a
       supplemental report.

        As relevant to this appeal, the post-conviction court specifically concluded that
trial counsel and Carter’s trial counsel adequately cross-examined Pamela Jenkins
regarding “her motivations for testifying.” The court noted that the Petitioner conceded
this point at the post-conviction hearing. The court considered trial counsel’s cross-
examination of Jenkins, and the State’s objections sustained by the trial court, and
concluded that the Petitioner failed to show how trial counsel was ineffective in his cross-
examination. Furthermore, the court accredited the testimony and evidence provided by
trial counsel and Detective Injaychock over the testimony provided by the Petitioner’s
wife concerning an alibi. The court further noted that the Petitioner’s wife’s “credibility
would have been highly questionable” in light of “a valid concern that she would be
committing perjury.” Finally, the court concluded that trial counsel spoke at length with
the State regarding the satellite telecommunications expert’s testimony and that “no
expert [] could have countered that testimony.” It is from this order that the Petitioner
now appeals.

                                       ANALYSIS

        The Petitioner argues that he received ineffective assistance of counsel based on
trial counsel’s failure to impeach a witness, to present an alibi witness, and to rebut the
State’s expert witness. Specifically, the Petitioner asserts that trial counsel failed (1) to
impeach Pamela Jenkins regarding her “favorable” plea deal with the State; (2) to present
                                            -7-
the Petitioner’s wife as an alibi witness; and (3) to rebut the State’s expert witness
regarding cell phone tower evidence. The State responds that the Petitioner received
effective assistance of counsel and that his arguments are without merit. Upon our
review, we agree with the State.

       In reaching our conclusion, we are guided by the following well-established law
pertaining to post-conviction relief. Post-conviction relief is only warranted when a
petitioner establishes that his or her conviction or sentence is void or voidable because of
an abridgement of a constitutional right. T.C.A. § 40-30-103. The Tennessee Supreme
Court has held:

       A post-conviction court’s findings of fact are conclusive on appeal unless
       the evidence preponderates otherwise. When reviewing factual issues, the
       appellate court will not re-weigh or re-evaluate the evidence; moreover,
       factual questions involving the credibility of witnesses or the weight of
       their testimony are matters for the trial court to resolve. The appellate
       court’s review of a legal issue, or of a mixed question of law or fact such as
       a claim of ineffective assistance of counsel, is de novo with no presumption
       of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal citations and quotation
marks omitted); see Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011); Frazier v. State,
303 S.W.3d 674, 679 (Tenn. 2010). A post-conviction petitioner has the burden of
proving the factual allegations by clear and convincing evidence. T.C.A. § 40-30-110(f);
Tenn. Sup. Ct. R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn.
2009). Evidence is considered clear and convincing when there is no serious or
substantial doubt about the accuracy of the conclusions drawn from it. Lane v. State, 316
S.W.3d 555, 562 (Tenn. 2010); Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009);
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).

       In order to prevail on an ineffective assistance of counsel claim, the petitioner
must establish that (1) his lawyer’s performance was deficient and (2) the deficient
performance prejudiced the defense. Vaughn, 202 S.W.3d at 116 (citing Strickland v.
Washington, 466 U.S. 668, 687 (1984); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975)). “[A] failure to prove either deficiency or prejudice provides a sufficient basis to
deny relief on the ineffective assistance claim. Indeed, a court need not address the
components in any particular order or even address both if the [petitioner] makes an
insufficient showing of one component.” Goad v. State, 938 S.W.2d 363, 370 (Tenn.
1996) (citing Strickland, 466 U.S. at 697).



                                           -8-
        I. Impeachment of Witness. The Petitioner argues that trial counsel failed to
properly impeach Pamela Jenkins regarding her “favorable” plea deal with the State,
asserting that Jenkins “lied previously about the incident” and said she had no plea deal.
Had Jenkins been properly impeached, the Petitioner argues he would have been
acquitted. The State responds that trial counsel properly cross-examined Jenkins, subject
to objections sustained by the trial court. At the post-conviction hearing, trial counsel
testified that he spoke with the State regarding any deals made with Pamela Jenkins, that
he was not made aware of any deals, and that he cross-examined Jenkins accordingly.
The post-conviction court concluded that trial counsel adequately cross-examined Jenkins
and that the Petitioner failed to prove that trial counsel’s actions were deficient or
prejudicial. This court has previously held that “cross-examination is a strategic and
tactical decision of trial counsel, which is not to be measured by hindsight.” State v.
Kerley, 820 S.W.2d 753, 756 (Tenn. Crim. App. 1991). “Allegations of ineffective
assistance of counsel relating to matters of trial strategy or tactics do not provide a basis
for post-conviction relief.” Taylor v. State, 814 S.W.2d 374, 378 (Tenn. Crim. App.
1991). The post-conviction court’s findings are supported by the record, and the
Petitioner has failed to demonstrate deficient performance or prejudice therefrom.
Accordingly, he is not entitled to relief.

        II. Alibi Witness. The Petitioner argues that trial counsel failed to call the
Petitioner’s wife as an alibi witness, alleging she could have testified that they were
together the entire night. The State responds that the Petitioner’s wife told trial counsel
and the Metro Police Department on multiple occasions that she could not provide an
alibi for the Petitioner’s whereabouts on May 5, 2011, between 11:00 p.m. and 6:00 a.m.
because she was asleep. At the post-conviction hearing, the Petitioner’s wife asserted for
the first time that the Petitioner was with her the entire night and that she could provide
an alibi for him. However, trial counsel and Detective Injaychock both refuted this
testimony, explaining that in multiple interviews and conversations before trial, the
Petitioner’s wife consistently stated she was a heavy sleeper and could not be sure the
Petitioner was in bed with her the entire night. In its ruling, the post-conviction court
implicitly accredited the testimonies of trial counsel and Detective Injaychock when it
concluded that the Petitioner failed to prove how trial counsel was ineffective for not
calling the Petitioner’s wife as an alibi witness, noting credibility issues that would have
come from her potentially perjured testimony. As previously noted, the credibility of a
witness is a factual issue to be determined by the trial court and this court will not re-
weigh or re-evaluate the evidence. Accordingly, the Petitioner is not entitled to relief.

       III. Expert Witness. The Petitioner argues that trial counsel failed to present an
expert to rebut the State’s cell phone tower evidence and prove that the cell phone tower
pings showed he was at home and not at the club. The State responds that trial counsel

                                            -9-
properly cross-examined the State’s expert and that the Petitioner effectively waived this
issue by not presenting an expert witness at the post-conviction hearing.

       Tennessee law is clear that “[w]hen a petitioner contends that trial counsel failed
to discover, interview, or present witnesses in support of his defense, these witnesses
should be presented by the petitioner at the evidentiary hearing.” Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990). The presentation of the witness at the post-
conviction hearing is typically the only way for the petitioner to establish:

       (a) a material witness existed and the witness could have been discovered
       but for counsel’s neglect in his investigation of the case, (b) a known
       witness was not interviewed, (c) the failure to discover or interview a
       witness inured to his prejudice, or (d) the failure to have a known witness
       present or call the witness to the stand resulted in the denial of critical
       evidence which inured to the prejudice of the petitioner.

Id. Neither the post-conviction court nor this court may speculate on “what a witness’s
testimony might have been if introduced by defense counsel.” Id.

       Although the Petitioner claims that trial counsel should have called a rebutting
expert to testify in his defense, he failed to present such an expert at the post-conviction
hearing or prove how his or her testimony would have altered the proof at trial. Trial
counsel testified that he spoke with the State at length regarding the reliability and
admissibility of cell phone tower pings and related expert testimony. He testified that he
cross-examined the State’s expert witness and that the expert witness conceded that the
cell phone could have pinged multiple cell phone towers and explained that the evidence
did not definitively place the Petitioner at the club or murder scene. The post-conviction
court concluded that trial counsel properly cross-examined the State’s expert witness
regarding the cell phone tower evidence and that the Petitioner failed to prove deficient
performance or prejudice therefrom. Accordingly, we agree with the post-conviction
court that the Petitioner failed to establish that trial counsel’s performance was
ineffective. He is not entitled to relief.

                                     CONCLUSION

      Based on the foregoing reasoning and analysis, the judgment of the post-
conviction court is affirmed.


                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE
                                           - 10 -